Citation Nr: 1206205	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for the hemorrhoids. 

2.  Entitlement to an increased rating for the left varicocele, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to February 1977, and from February 1982 to July 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, denied compensable ratings for hemorrhoids, left ear hearing loss, and a left varicocele.  The Veteran then appealed these issues to the Board.

The Veteran presented personal testimony before the undersigned Acting Veterans Law Judge at the RO in September 2010.  A transcript of the proceedings is included in the file. 

In a December 2010 decision, the Board denied the Veteran's claims of entitlement to a compensable disability rating for hemorrhoids and left ear hearing loss.  The Board also granted the Veteran an increased rating of 10 percent for his service-connected left varicocele.  In a February 2011 rating decision, the RO implemented the Board's grant and assigned an effective date of November 30, 2007, the date of the Veteran's increased rating claim, for the 10 percent grant.   

The Veteran then appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate and remand the December 2010 Board decision to deny a rating higher than 10 percent for the left varicocele and the decision to deny a compensable rating for the hemorrhoids.  In a July 2011 Order, the Court granted the JMR.  The Board decision regarding the left ear hearing loss claim was left intact.  The remaining issues were remanded to the Board for further adjudication.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected hemorrhoids.  Although the issue of entitlement to a TDIU rating was addressed by the RO in a December 2011 deferred rating decision, the Board finds that this issue is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement to an increased rating for the left varicocle, currently evaluated as 10 percent disabling, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDING OF FACT

The Veteran's service-connected hemorrhoids are manifested by pain, itching, and persistent bleeding.  The hemorrhoids are not large, thrombotic, or irreducible.  The hemorrhoids are not manifested by excessive redundant tissue, thrombosis, fissures, or anemia.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the hemorrhoids claim. 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2011) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of: what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and, a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and, effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a December 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was informed that the evidence must show that his service-connected disability had gotten worse.  The Veteran was also advised of how disability ratings and effective dates are assigned. 

Duty to Assist

The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes: the Veteran's service treatment records, personnel records, VA treatment records (including records from the VA Medical Center (VAMC) in Memphis, Tennessee), several VA examination reports, the Veteran's statements, the Veteran's representative's statements, and a hearing transcript of the testimony provided before the undersigned Acting Veterans Law Judge at the RO in September 2010. 

The Board notes that the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the examinations are sufficient for rating and evaluation purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met for this claim. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected hemorrhoids have been rated as noncompensable since February 1977. 

External or internal hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for hemorrhoids with persistent bleeding, and with secondary anemia or with fissures.  A 20 percent rating is the maximum schedular rating available under this diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011). 

As noted in the June 2011 JMR, Diagnostic Code 7336 does not employ successive rating criteria.  Instead, it is possible to have all of the criteria for a 20 percent rating without having any of the requirements for a 10 percent rating.  This situation implicates 38 C.F.R. § 4.7 (2011).  This regulation requires that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  Id. 

In regard to a higher 10 percent rating, the evidence of record does not show that, at any time during the appeal period, the Veteran's hemorrhoids were large, thrombotic, irreducible, or with excessive redundant tissue.  At the February 2008 VA examination, the Veteran's hemorrhoids were reported to be reducible, external, non-bleeding, and non-thrombosed.  At the more recent VA examination in May 2010, the findings were similar.  The examiner determined that the hemorrhoids were reducible, non-bleeding, and non-thrombosed.  The VA treatment records do not provide contrary results.  Consequently, the Board finds that the manifestations of the Veteran's service-connected hemorrhoids do not meet the criteria for an increased rating of 10 percent under Diagnostic Code 7336 at any time during the appeal period.  38 C.F.R. § 4.114.  

In regard to a higher 20 percent rating, the evidence of record does not show that, at any time during the appeal period, the Veteran's hemorrhoids caused secondary anemia or fissures.  In fact, upon VA examination in February 2008, there was no evidence of anemia or fissures.  At the more recent VA examination in May 2010, the findings were similar.  There was no evidence of anemia or fissures.  At the May 2010 examination, the Veteran did report "bleeding 3-4 times per week with a small amount of red blood on the toilet paper about the size of a quarter."  The Board finds that these statements meet the criteria of persistent bleeding.  However, persistent bleeding alone does not warrant a higher rating of 20 percent.  Instead, the Diagnostic Code states that the Veteran must have persistent bleeding and secondary anemia or fissures to warrant the 20 percent rating.  Although the ratings for hemorrhoids are not successive, the 20 percent rating is itself conjunctive.  Here, the evidence of record establishes that the Veteran has persistent bleeding, but does not establish that this persistent bleeding is accompanied by anemia or fissures.  Consequently, the Board finds that the manifestations of the Veteran's service-connected hemorrhoids do not meet the criteria for an increased rating of 20 percent under Diagnostic Code 7336 at any time during the appeal period.  38 C.F.R. § 4.114.  Instead, the evidence the disability picture more nearly approximates the criteria for a noncompensable rating-mild or moderate hemorrhoids.  See 38 C.F.R. § 4.7.

The Board has considered other diagnostic codes to rate the Veteran's hemorrhoids, but finds that none are applicable and Diagnostic Code 7336 expressly covers the disability in question.

The Board acknowledges the Veteran's complaints, including constipation, pain, and bleeding.  The Board finds that the Veteran is competent to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is also credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, the symptoms of constipation, pain, and bleeding, when taken separately or together, are not enough to satisfy the criteria for a higher 10 percent or 20 percent disability rating under Diagnostic Code 7336.  Therefore, the Veteran's lay statements alone are not enough to warrant a higher disability rating.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hemorrhoids is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Therefore, the Board finds that the preponderance of the evidence is against the claim.  The appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable disability rating for the hemorrhoids is denied.


REMAND

The Board finds that a remand of the left varicocele rating claim is necessary to comply with the June 2011 JMR.

The Veteran was most recently afforded a VA examination in July 2009 to assess the current severity of his left varicocele.  In the June 2011 JMR, the parties found the July 2009 examination to be inadequate, and remanded the claim to the Board so that another VA examination could be obtained.  Specifically, the JMR pointed out that the July 2009 examiner did not review the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 301 (holding that an examination is adequate if it is based upon consideration of the veteran's prior medical history and examinations).  The JMR also noted that the July 2009 examiner was instructed by the AOJ to report on "what symptoms are attributed to this condition."  The examiner did not follow these instructions; instead, the examiner opined that "it is less likely than not that [the Veteran's] varicocele is a service connected condition."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion is considered adequate where the examination "describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.") (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see also 38 C.F.R. § 4.1 (medical opinion must be "accurate and fully descriptive.").  Thus, the parties to the JMR found the July 2009 examination was insufficient for use by the Board because the examiner did not address the current level of disability or any pertinent evidence contained in the claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  However, VA's duty to assist a veteran in developing a claim is not necessarily discharged simply by conducting a medical examination.  The examination must also be adequate for adjudication purposes.  See 38 C.F.R. § 4.2 ("[I]t is incumbent upon the rating board to return [a] report as inadequate for evaluation purposes [if it does not contain sufficient detail]."); see Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that a remand is necessary to obtain an adequate VA examination to ascertain the current severity of the Veteran's service-connected left varicocele.

In regard to the TDIU claim, as noted above, the Board finds that the record has raised an inferred claim for a TDIU rating as an element of the claim for an increased rating for the Veteran's service-connected hemorrhoids.  In a June 2010 statement, the Veteran contended that his service-connected hemorrhoids "have debilitated [his] abilities to secure and maintain adequate employment."  In light of the Rice decision mentioned in the introduction, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded to the AOJ for further development.  22 Vet. App. at 447.  

Accordingly, these issues are REMANDED for the following actions:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.

2.  Obtain the Veteran's more recent VA treatment records (since October 2010) and associate the records with the claims folder.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected left varicocele.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected left varicocele.  The examiner should report all signs and symptoms necessary for rating the Veteran's left varicocele under the applicable rating criteria, to include Diagnostic Code 7120.  

The examiner should also comment as to the impact of the left varicocele on the Veteran's daily activities and his ability to maintain employment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report. 

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  Undertake any additional development deemed necessary in connection with the TDIU claim.

6.  When the development requested has been completed, along with any other necessary development, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


